IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

NINO CHET TARTARINI,                  NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-1142

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 14, 2017.

An appeal from the Circuit Court for Duval County.
Angela M. Cox, Judge.

Nino Chet Tartarini, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED. Vreeland v. State, 72 So. 3d 802 (Fla. 1st DCA 2011).

WOLF, OSTERHAUS, and KELSEY, JJ., CONCUR.